Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 1 of 42 Pageid#: 15946




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                      CHARLOTTESVILLE DIVISION


    WILD VIRGINIA,                                     )
    VIRGINIA WILDERNESS COMMITTEE,                     )
    UPSTATE FOREVER,                                   )
    SOUTH CAROLINA WILDLIFE FEDERATION,                )
    NORTH CAROLINA WILDLIFE FEDERATION,                )
    NATIONAL TRUST FOR HISTORIC                        )
      PRESERVATION,                                    )
    MOUNTAINTRUE,                                      )
    HAW RIVER ASSEMBLY,                                )
    HIGHLANDERS FOR RESPONSIBLE                        )
      DEVELOPMENT,                                     )
    DEFENDERS OF WILDLIFE,                             )
    COWPASTURE RIVER PRESERVATION                      )
      ASSOCIATION,                                     )
    CONGAREE RIVERKEEPER,                              )
    THE CLINCH COALITION,                              )
    CLEAN AIR CAROLINA,                                )
    CAPE FEAR RIVER WATCH,                             )
    ALLIANCE FOR THE SHENANDOAH                        )
      VALLEY, and                                      )
    ALABAMA RIVERS ALLIANCE,                           )
                                                       )
                           Plaintiffs,                 )
                                                       )
    v.                                                 )       Case No.
                                                       )     3:20CV00045
                                                       )
    COUNCIL ON ENVIRONMENTAL QUALITY,                  )
    and                                                )
    BRENDA MALLORY IN HER OFFICIAL                     )
      CAPACITY AS CHAIR OF THE                         )
      COUNCIL ON ENVIRONMENTAL                         )
      QUALITY,                                         )
                                                       )
                           Defendants,                 )
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 2 of 42 Pageid#: 15947




                                                          )
    and                                                   )
                                                          )
    AMERICAN FARM BUREAU FEDERATION,                      )
    AMERICAN FOREST RESOURCE COUNCIL,                     )
    AMERICAN FUEL & PETROCHEMICAL                         )
      MANUFACTURERS,                                      )
    AMERICAN PETROLEUM INSTITUTE,                         )
    AMERICAN ROAD & TRANSPORTATION                        )
      BUILDERS ASSOCIATION,                               )
    CHAMBER OF COMMERCE OF THE UNITED                     )
      STATES OF AMERICA,                                  )
    FEDERAL FOREST RESOURCE COALITION,                    )
    INTERSTATE NATURAL GAS ASSOCIATION                    )
      OF AMERICA, and                                     )
    NATIONAL CATTLEMEN’S BEEF                             )
      ASSOCIATION,                                        )
                                                          )
                            Defendants-Intervenors.


                                     OPINION


         ARGUED: Kimberley Hunter, Senior Attorney, SOUTHERN ENVIRONMENTAL
   LAW CENTER, Chapel Hill, North Carolina, for Plaintiffs; Clare M. Boronow, Trial
   Attorney, ENVIRONMENT AND NATURAL RESOURCES DIVISION, UNITED STATES
   DEPARTMENT OF JUSTICE, Denver, Colorado, for Defendants; Michael B. Kimberly,
   MCDERMOTT WILL & EMERY LLP, Washington, D.C., for Defendants-Intervenors.
   ON BRIEF: Sam Evans, Nicholas S. Torrey, Megan Kimball, and Kristin Davis,
   SOUTHERN ENVIRONMENTAL LAW CENTER, for Plaintiffs; Allen M. Brabender,
   Attorney, Steven W. Barnett, Attorney, Matthew R. Oakes, Senior Counsel,
   ENVIRONMENT AND NATURAL RESOURCES DIVISION, UNITED STATES DEPARTMENT OF
   JUSTICE, Washington, D.C., and Krista Consiglio Frith, Assistant United States
   Attorney, UNITED STATES ATTORNEY’S OFFICE, Roanoke, Virginia, for Defendants;
   Joshua D. Rogaczewski, MCDERMOTT WILL & EMERY LLP, Washington, D.C., for
   Defendants-Intervenors; Mark H. Churchill, HOLLAND & KNIGHT, LLP, David C.
   Smith, Director, Legal Department, SOUTHERN UTE INDIAN TRIBE, and Thomas H.
   Shipps, MAYNES, BARADFORD, SHIPPS & SHEFTEL LLP, for Amicus Curiae Southern
   Ute Indian Tribe; Isak Howell, Roanoke, Virginia, for Amici Curiae Former CEQ
                                         -2-
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 3 of 42 Pageid#: 15948




   Officials Dinah Bear, Nicholas C. Yost, Gary Widman, and Christy Goldfuss; Cale
   A. Jaffe, Environmental Law and Community Engagement Clinic, UNIVERSITY OF
   VIRGINIA SCHOOL OF LAW, Charlottesville, Virginia, Shaun Goho and Thomas
   Landers, Emmett Environmental Law & Policy Clinic, HARVARD LAW SCHOOL,
   Cambridge, Massachusetts, for Amici Curiae Members of Congress Thomas R.
   Carper, Peter A. DeFazio, and Raúl M. Grijalva; Evan Dimond Johns, APPALACHIAN
   MOUNTAIN ADVOCATES, Lewisburg, West Virginia, and John C. Ruple, S.J. QUINNEY
   COLLEGE OF LAW, UNIVERSITY OF UTAH, Salt Lake City, Utah, for Amici Curiae Law
   Professors.


         The plaintiffs in this case, various conservation groups, suing under the

   Administrative Procedure Act, challenge the Council on Environmental Quality’s

   adoption of revised regulations implementing the National Environmental Policy

   Act (NEPA) following an allegedly defective notice-and-comment rulemaking

   process. Because I conclude that the plaintiffs’ claims are not justiciable and the

   court is thus without jurisdiction, I will dismiss the action.

                                              I.

         “Signed into law on January 1, 1970, NEPA establishes a ‘national policy [to]

   encourage productive and enjoyable harmony between man and his environment,’

   and was intended to reduce or eliminate environmental damage and to promote ‘the

   understanding of the ecological systems and natural resources important to’ the

   United States.” Dep’t of Transp. v. Pub. Citizen, 541 U.S. 752, 756 (2004) (quoting

   42 U.S.C. § 4321). NEPA sets forth procedural requirements for federal projects to

   ensure that agencies fully consider the environmental effects of their actions before

   making decisions. NEPA requires federal agencies to:
                                             -3-
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 4 of 42 Pageid#: 15949




         include in every recommendation or report on proposals for legislation
         and other major Federal actions significantly affecting the quality of the
         human environment, a detailed statement by the responsible official on
         --

               (i) the environmental impact of the proposed action,

               (ii) any adverse environmental effects which cannot be avoided
         should the proposal be implemented,

               (iii) alternatives to the proposed action,

               (iv) the relationship between local short-term uses of man’s
         environment and the maintenance and enhancement of long-term
         productivity, and

              (v) any irreversible and irretrievable commitments of resources
         which would be involved in the proposed action should it be
         implemented.

                Prior to making any detailed statement, the responsible Federal
         official shall consult with and obtain the comments of any Federal
         agency which has jurisdiction by law or special expertise with respect
         to any environmental impact involved. Copies of such statement and
         the comments and views of the appropriate Federal, State, and local
         agencies, which are authorized to develop and enforce environmental
         standards, shall be made available to the President, the Council on
         Environmental Quality and to the public as provided by section 552 of
         Title 5, and shall accompany the proposal through the existing agency
         review processes[.]
   42 U.S.C. § 4332(C). In practice, an agency considering a proposed federal action

   first conducts an environmental assessment (EA) to determine whether the action is

   “major” and whether it will “significantly affect[]” the environment. Id. The EA

   either leads to a finding of no significant impact (FONSI) or the preparation of a

   more in-depth environmental impact statement (EIS). See 40 C.F.R. § 1502.4.

   NEPA does not mandate any particular outcome; rather, it requires federal agencies
                                            -4-
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 5 of 42 Pageid#: 15950




   to follow a process designed to ensure they consider the environmental effects of

   proposed projects before taking action.       Robertson v. Methow Valley Citizens

   Council, 490 U.S. 332, 349–50 (1989).

           Defendant Council on Environmental Quality (CEQ) is the federal agency

   charged with overseeing the implementation of NEPA. It promulgated the first

   NEPA regulations in 1978, and those regulations remained largely unchanged until

   2020.

           On June 20, 2018, CEQ issued an Advance Notice of Proposed Rulemaking

   (ANPRM) regarding NEPA’s implementing regulations. The ANPRM sought

   feedback on 20 broad questions related to the NEPA process. The initial 30-day

   window for the public to respond to the ANPRM was extended by 31 days in

   response to public requests for more time.        CEQ received more than 12,500

   comments, most of which supported leaving the regulations as they were or making

   only minor changes. The plaintiff organizations submitted comments in response to

   the ANPRM in which they advocated for retaining the existing regulations and asked

   CEQ to provide data and analysis to justify any proposed changes.

           The plaintiffs contend that CEQ did not meaningfully address the comments

   submitted in response to the ANPRM. CEQ failed to address many comments that

   raised concerns about the proposed changes and selectively responded to comments

   that supported the proposed changes.


                                           -5-
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 6 of 42 Pageid#: 15951




         CEQ then issued a Notice of Proposed Rule Making (NPRM) that gave the

   public 60 days to comment on a draft of proposed revisions to the NEPA

   implementing regulations. It denied requests for additional time to comment,

   including the requests of 169 members of Congress. CEQ held only two public

   hearings on the draft regulations. Public registration for the hearings filled within

   15 minutes of opening, and attendees wishing to comment on the proposed

   regulations were permitted to speak for only three minutes. Several of the plaintiff

   organizations requested an additional hearing, but CEQ declined to hold one.

         CEQ received more than 1.1 million public comments regarding the proposed

   regulations. The majority of these comments opposed the changes that CEQ had

   proposed. CEQ issued a response spanning approximately 600 pages, but again did

   not address many of the comments opposing the changes. Despite significant public

   opposition to the revisions, CEQ finalized the new rule less than four months after

   the end of the comment period. The final rule varied little from the proposed rule.

         The Chair1 of CEQ signed the new final rule, titled “Update to the Regulations

   Implementing the Procedural Provisions of the National Environmental Policy Act”




         1
            The new Chair of the CEQ, Brenda Malloy, is automatically substituted as a
   defendant in place of the former Chair who held office when the present suit was filed.
   Fed. R. Civ. P. 25(d).

                                            -6-
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 7 of 42 Pageid#: 15952




   (“2020 Rule”), on July 9, 2020, and it went into effect on September 14, 2020.2 The

   2020 Rule directs each federal agency to “develop or revise, as necessary, proposed

   procedures to implement the regulations in this subchapter, including to eliminate

   any inconsistencies with the regulations in this subchapter,” within 12 months of

   September 14, 2020. 40 C.F.R. § 1507.3.

          The plaintiffs take issue with a number of aspects of the 2020 Rule. The 2020

   Rule allows, but does not require, agencies to apply it to activities and environmental

   reviews that began prior to its effective date. It exempts certain categories of

   activities from the NEPA process entirely and potentially limits the kinds of projects

   for which an EIS will be required. It removes the requirement that an agency

   evaluate all reasonable alternatives and reduces the extent to which an agency must

   discuss alternatives. It also removes the requirements that agencies assess indirect

   and cumulative environmental effects of a proposed action. It limits the so-called

   scoping process to EISs rather than EAs, meaning that no scoping need be done

   where no EIS is prepared. The 2020 Rule allows applicants to acquire property or

   otherwise invest in proposed projects before the completion of NEPA review. It




          2
             The plaintiffs filed the instant lawsuit on July 29, 2020, after the 2020 Rule was
   finalize but before it took effect.
                                               -7-
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 8 of 42 Pageid#: 15953




   requires public comments to meet specificity requirements and provides that any

   objections not submitted in public comments shall be forfeited.3

          The Complaint describes how each of the plaintiff organizations have used

   the NEPA process in the past to carry out their organizational missions. In doing so,

   the plaintiffs suggest that without the requirements of the former NEPA regulations,

   they would not have been as successful in furthering their missions and the interests

   of their members. The plaintiffs allege that they have been or will be harmed by the

   2020 Rule in ways that fall into three general categories: (1) CEQ did not consider

   the comments they submitted in opposition to the proposed regulatory changes, and

   the 2020 Rule will make it more difficult and likely more expensive for them to

   submit comments to other agencies during future NEPA reviews (“procedural

   injury”); (2) they fear they will receive less information from future NEPA reviews

   and will have to divert resources to obtaining from other sources information that

   previously would have come to light during the NEPA review process

   (“informational injury”); and (3) by applying the 2020 Rule and engaging in less

   rigorous analyses — and in some cases, no NEPA review at all — agencies may

   make uninformed decisions that harm the environment in ways that go against the


          3
              The defendants and defendant-intervenors suggest that many of the regulatory
   revisions simply codify existing case law and do not substantively change the NEPA
   process. The plaintiffs dispute this contention. Because I do not reach the merits of the
   plaintiffs’ claims, it is unnecessary for me to resolve this dispute. I have summarized the
   2020 Rule’s changes according to the plaintiffs’ view of them.
                                              -8-
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 9 of 42 Pageid#: 15954




   organizations’ missions and the recreational, aesthetic, and other interests of their

   members (“environmental injury”).

         The Complaint asserts ten claims, captioned as follows:

         (1)    Violation of the Administrative Procedure Act — Arbitrary and
                Capricious Policy Reversal;

         (2)    Violation of the Administrative Procedure Act — Explanation that
                Runs Counter to the Evidence Before the Agency;

         (3)    Violation of the Administrative Procedure Act — Unlawful Reliance
                on Factors not Intended by Congress;

         (4)    Violation of the Administrative Procedure Act — Arbitrary and
                Capricious Failure to Consider Relevant Factors;

         (5)    Violation of the Administrative Procedure Act — Arbitrary and
                Capricious Failure to Consider Reliance Interests;

         (6)    Violation of the Administrative Procedure Act — Arbitrary and
                Capricious Failure to Respond to Relevant and Significant Comments;

         (7)    Violation of the Administrative Procedure Act — Arbitrary and
                Capricious Failure to Consider Obvious Alternatives;

         (8)    Violation of the Administrative Procedure Act — Retroactive
                Application of Notice and Comment Rulemaking;

         (9)    Violation of the Administrative Procedure Act — Failure to
                Demonstrate that the New Policy is Consistent with the Governing
                Statute; and

         (10) Changes that are Outside CEQ’s Lawful Authority.

   Compl. 157–79, ECF No. 1.




                                           -9-
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 10 of 42 Pageid#:
                                  15955



      The plaintiffs have submitted more than 50 declarations in an effort to show

that they have been or will be injured as a result of the 2020 Rule. See Mem. Supp.

Mot. Prelim. Inj. or Stay Ex. 1–51, ECF No. 30-3 – 30-53; Mem. Supp. Pls.’ Mot.

Summ. J. Ex. 1, ECF No. 105-2. The following are representative examples of the

facts set forth in the declarations:

      (1)    Cindy Lowry is the Executive Director of Alabama River Alliance

(ARA), which works to protect and restore Alabama’s water resources. She is also

a member of ARA. She swims and kayaks in the Coosa River. In 2013, the Federal

Energy Regulatory Commission (FERC) issued a license controlling the operation

of dams on the Coosa. The license allowed dissolved oxygen in the river to drop

below the level that many aquatic organisms need to survive, and it did not provide

for fish passage.      The license, according to Lowry, would have destroyed

biodiversity in the Coosa River, negatively affecting her recreational, aesthetic, and

environmental interests. ARA sued to challenge the license, and in 2018, the Court

of Appeals for the D.C. Circuit ordered FERC to prepare an EIS. FERC is currently

preparing the EIS, but ARA is concerned that FERC might apply the 2020 Rule and

decide not to consider the cumulative effects of low oxygen saturation and the lack

of fish passage. If these effects are not considered in the EIS, ARA may need to

divert resources to obtaining information about them in other ways. Lowry contends

that the 2020 Rule “threaten[s] to diminish the benefits ARA won with its legal


                                        - 10 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 11 of 42 Pageid#:
                                  15956



victory in the D.C. Circuit Court.” Pl.’s Mot. for Prelim. Inj. or Stay Ex. 2, Lowry

Decl. ¶ 28, ECF No. 30-4.

      (2)   Julie Mayfield is the co-Executive Director of MountainTrue, which

“works on forest, water, land use/transportation, and energy issues” throughout the

mountain region of North Carolina. Pl.’s Mot. for Prelim. Inj. or Stay Ex. 20,

Mayfield Decl. ¶ 7, ECF No. 30-22. MountainTrue has used the NEPA process

extensively to protect the Pisgah and Nantahela National Forests. “MountainTrue

critiques the accuracy and completeness of the information being relied on by the

Forest Service, submits information from its own investigations and scientific

analyses, shows where projects may have unacceptable or unlawful impacts, and

mobilizes, recruits, and trains its own members and other citizens to participate in

these processes.” Id. ¶ 8. It is currently participating in the NEPA process for the

Revised Forest Plan for the Nantahela-Pisgah National Forest, and it has devoted

thousands of hours of staff time to submitting information as part of the NEPA

process. It plans to participate in NEPA processes for various specified projects in

the coming years. MountainTrue contends that the 2020 Rule will require it to spend

more time and resources gathering information and preparing comments. It “is

concerned that under the Final Rule the Forest Service will not study the full range

of environmental impacts that it currently studies and will not look at a range of

alternative solutions,” which will lead the Forest Service to “engage in uninformed


                                       - 11 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 12 of 42 Pageid#:
                                  15957



decisionmaking and make choices that are harmful to the resources MountainTrue

cares about.” Id. ¶ 12. The organization is concerned that “agencies will engage in

scoping activities with project applicants prior to any notice to the public” and “the

government will start its decision-making process prior to any opportunity for public

engagement, and for MountainTrue and its members to participate.” Id. ¶ 23. The

2020 Rule’s “level of specificity required for public comment under the Final Rules

will make it more difficult for the organization and its members to participate in the

NEPA process.” Id. ¶ 26. MountainTrue has also participated in NEPA reviews for

highway projects, and it has members who “live in the path [of] planned highway

projects and are concerned about how the development of transportation

infrastructure will impact the history and culture of their communities as well as the

wildlife, plant life, and streams in the path of these highways.”          Id. ¶ 14.

MountainTrue operates by engaging early in NEPA processes and seeking to

improve projects rather than preventing them altogether. It contends that the 2020

Rule will fundamentally change its approach because agencies will no longer be

required to consider community solutions and all reasonable alternatives. It further

expresses concern that NEPA documents produced under the 2020 Rule will not

contain enough information to inform its advocacy. MountainTrue is also working

to combat climate change, and it fears that under the 2020 Rule, NEPA reviews will

not contain any information about climate change because agencies will consider it


                                        - 12 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 13 of 42 Pageid#:
                                  15958



an indirect and cumulative effect. As a result, MountainTrue will have to divert

resources from other projects to obtain this information in different ways. It

contends it will be required to submit frequent Freedom of Information Act (FOIA)

requests, which is an expensive and time-consuming process.

      (3)    William “Bill” Stangler is the Congaree Riverkeeper and the Executive

Director of that organization. Its mission “is to protect and improve water quality,

wildlife habitat, and recreation on the Congaree, Broad, and Lower Saluda Rivers

through advocacy, education, and enforcement of environmental laws.” Pl.’s Mot.

for Prelim. Inj. or Stay Ex. 21, Stangler Decl. ¶ 3, ECF No. 30-23. Congaree

Riverkeeper has participated in the NEPA processes for several projects that affect

the watershed. The NEPA process is an important source of information, and

without its public notice requirements, Stangler might not learn about projects in his

area, which would affect his ability to do his job. He is concerned that under the

2020 Rule, he will not learn about proposed projects until it is too late to do anything

about them. He believes that his one-employee organization will not have the

resources to obtain adequate information from other sources. Stangler is “also

concerned that without reviewing a good range of environmental effects and

alternatives the agencies will not engage in thoughtful decision-making and will

make choices that lead to bad environmental outcomes.” Id. ¶ 6. He worries that

agencies will perform less-than-rigorous environmental reviews and cut the public


                                         - 13 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 14 of 42 Pageid#:
                                  15959



out of the process. He fears that agencies will begin working on projects with

applicants without notice to the public. Stangler also notes that cumulative and

indirect impacts are especially important in the context of water protection. If

agencies are not required to consider them, he believes the agencies will make

environmentally harmful decisions. He is specifically concerned that the new rule

will lead the Nuclear Regulatory Commission (NRC) to conduct a less-than-robust

review of the relicensing of a nuclear facility that has historically polluted the

watershed in his area. The scoping process is already underway for the EIS for this

project. Stangler fears the agency will decide to apply the 2020 Rule to this EIS and

will not conduct a sufficiently thorough analysis. He worries that as a result, the

NRC will allow the facility to continue polluting groundwater and surface water.

      (4)    Elaine Chiosso is Executive Director of Haw River Assembly, Inc.

(HRA), which works to protect the Haw River and Jordan Lake. HRA’s “mission is

to promote environmental education, conservation and pollution prevention; to

speak as a voice for the river in the public arena; and to put into peoples’ hands the

tools and the knowledge they need to be effective guardians of the Haw River.” Pl.’s

Mot. for Prelim. Inj. or Stay Ex. 38, Chiosso Decl. ¶ 6, ECF No. 30-40. Its members

use the Haw River and Jordan Lake for recreational and aesthetic purposes.

Preventing contamination of these water bodies is also important to the local

economy in which the organization’s members live and work. The Haw River was


                                        - 14 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 15 of 42 Pageid#:
                                  15960



badly polluted in the past but became much cleaner after the enactment of the Clean

Water Act. HRA members fear the river will become polluted again due to the 2020

Rule’s changes to the NEPA process.           HRA has actively opposed the MVP

Southgate pipeline and has participated in the NEPA process for that proposal, and

it intends to continue to do so. “HRA is concerned that under the new rule, agencies

might begin to conduct advanced acquisition of property for this project before the

NEPA process has been completed which would cause environmental harm, and bias

the decisionmaking down the line.” Id. ¶ 15. HRA is concerned that under the 2020

Rule, agencies will not consider all reasonable alternatives, which it says is

particularly important in selecting pipeline routes that minimize sediment disruption.

HRA is also participating in the NEPA process for a major proposed development

which is already negatively affecting the natural environment in the area. HRA

contends that the 2020 Rule will limit its “ability to provide its members with tools

for protecting the river, such as meaningful public participation.” Id. ¶ 22. It is also

concerned that it will receive less information than it otherwise would through the

NEPA process and will have to divert resources to obtain that information from other

sources. It believes it will have to hire expert help to prepare and submit comments

that meet the 2020 Rule’s specificity requirements. It further asserts that climate

change will directly affect the Haw River watershed, and it is concerned that under

the 2020 Rule, agencies will not be required to consider climate change.


                                         - 15 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 16 of 42 Pageid#:
                                  15961



      (5)   Kate Wofford is Executive Director of Alliance for the Shenandoah

Valley (ASV), whose mission “is to maintain healthy and productive rural

landscapes and communities, protect and restore natural resources, and strengthen

and sustain the Shenandoah Valley region’s agricultural economy.” Pl.’s Mot. for

Prelim. Inj. or Stay Ex. 51, Wofford Decl. ¶ 5, ECF No. 30-53. “ASV relies upon

NEPA project notices to become aware of projects, including pipeline,

transportation, and forestry management projects, and uses the NEPA comment

process throughout the life cycle of projects to provide important community

feedback to project designers and decision makers.” Id. ¶ 7. ASV is currently

involved in the NEPA process for an electric transmission line project. Wofford

fears that certain effects which she views as significant will be disregarded by the

Forest Service as cumulative or indirect effects that need not be considered under

the 2020 Rule, such as long-term impacts to water and soil quality, more sunlight

reaching the forest floor, and reduced populations of Cow Knob Salamander. She

is also concerned that the Forest Service will not consider the alternate routes and

mitigation measures ASV has suggested in its comments. ASV also plans to

participate in the NEPA process for the upcoming improvements to Interstate 81.

ASV believes that because of the 2020 Rule, the NEPA documents for this project

will not consider things like induced travel or induced land use because they are

indirect effects, and ASV therefore will not have the information it needs to fully


                                       - 16 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 17 of 42 Pageid#:
                                  15962



advocate for its mission and inform its members and the community about the

project. Wofford worries that ASV will have to divert resources from other projects

in order to obtain information that will no longer be made available to it through the

NEPA process. She further believes that ASV will have to hire experts to help it

draft comments that satisfy the 2020 Rule’s specificity requirements. In addition,

she believes community members will be unable to effectively participate in NEPA

reviews due to the specificity requirements, and promoting public participation in

conservation efforts is a key part of ASV’s mission. Wofford fears that without a

robust NEPA process, agencies will be less likely to collaborate to come up with

appropriate alternatives and ASV will instead have “to engage in lengthy and

expensive formal challenges to agency decisions.” Id. ¶ 15.

      (6)    Nicole Whittington-Evans is the Alaska Program Director for

Defenders of Wildlife (Defenders), which seeks “to protect all native animals and

plants in their natural communities” and “prioritizes imperiled species and advocates

for the sound management of our public lands.” Mem. Supp. Pls.’ Mot. Summ. J.

Ex. 1, Whittington-Evans Decl. ¶ 5, ECF No. 105-2. Over the past several years,

Defenders has been focused on protecting the Arctic Refuge with respect to oil

leasing and drilling and has participated in related NEPA processes, preparing

technical comments addressing effects on polar bears and other wildlife.

Whittington-Evans describes in detail her many personal and professional


                                        - 17 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 18 of 42 Pageid#:
                                  15963



experiences in the Arctic Refuge and the aesthetic, recreational, and spiritual

importance it holds for her. If the areas she visited in the past were to “be

industrialized by oil and gas exploration and development activities,” she would be

unable to re-create her past experiences and would no longer desire to visit those

places. Id. ¶ 23. She intends to return to the Arctic Refuge for a backcountry

wilderness trip in the next year or two. The Bureau of Land Management (BLM)

has stated, several months after the commencement of this lawsuit, that it intends to

apply the 2020 Rule to a permit application for seismic exploration in the Arctic

Refuge’s Coastal Plain. Whittington-Evans declares that Defenders “will not know

whether public input will be meaningfully incorporated into the process or if

scientific analyses of the project and its impacts will be thoroughly assessed or

mitigated. This will harm our ability to fully engage in the NEPA process to ensure

against adverse impacts to polar bears or other resources of the Coastal Plain of the

Arctic Refuge from an uninformed decisionmaking process on the seismic

exploration permit.” Id. ¶ 53. Applying the 2020 Rule to this application process

“will undermine [Defenders’] ability to inform [its] members of the risks of the

seismic exploration proposal and to facilitate their engagement in a public comment

process designed to vindicate their interests.” Id. ¶ 54. Like other plaintiffs,

Defenders believes that the new regulation will prevent it from obtaining a full range

of information, and the very short comment period for this particular process will


                                        - 18 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 19 of 42 Pageid#:
                                  15964



make it difficult for Defenders to obtain information through other means in time to

prepare comments.      According to Whittington-Evans, “this will irremediably

compromise our ability effectively to engage in the NEPA process for this particular

permit.” Id. ¶ 55. Defenders is particularly concerned about “the harms that will

befall the [Southern Beaufort Sea] stock of polar bears because BLM’s eleventh-

hour rush to review and approve the seismic exploration proposal will fail to take

the fully-informed hard look at the proposal that NEPA requires.” Id. ¶ 56. “Seismic

exploration activities have the potential not only to directly harm or kill species

[Defenders’] members and [Whittington-Evans] enjoy but also to damage the

vegetation and habitat of the Coastal Plain.” Id. ¶ 58.

      The plaintiffs in this case previously moved for a preliminary injunction to

stop the 2020 Rule from taking effect, which I denied. Op. & Order, Sept. 11, 2020,

ECF No. 92. The defendants and defendant-intervenors moved to dismiss the

Complaint, and I denied those motions as well. Order, Sept. 21, 2020, ECF No. 98.

The parties have now filed cross-motions for summary judgment, which have been

fully briefed and orally argued.

      Following the change in Administration that resulted from the 2020

presidential election, the defendants have opted not to respond to the plaintiffs’

Motion for Summary Judgment on the merits. Instead, the defendants argue that the

case must be dismissed because the plaintiffs’ claims are unripe and the plaintiffs


                                        - 19 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 20 of 42 Pageid#:
                                  15965



lack standing. The defendants have moved for remand without vacatur as well, to

allow the presently-constituted CEQ to reconsider the 2020 Rule. The defendant-

intervenors also contend that the claims are not justiciable and alternatively support

remand without vacatur. The plaintiffs oppose any remand without vacating the

2020 Rule and instead seek a decision on the merits. The defendant-intervenors

further argue that should the court reach the merits of the plaintiffs’ claims, the

defendant-intervenors are entitled to judgment as a matter of law.

                                             II.

       Because NEPA contains no judicial review provision, the plaintiffs bring their

claims under the Administrative Procedure Act (APA). The APA allows a party to

challenge a final agency action, 5 U.S.C. § 704, which includes an agency rule, 5

U.S.C. §§ 701, 551(13). See Vill. of Bald Head Island v. U.S. Army Corps of Eng’rs,

714 F.3d 186, 193–94 (4th Cir. 2013). The parties here do not dispute that the 2020

Rule is a final agency action.

       In order to pursue their claims in this court, the plaintiffs must establish both

ripeness and standing.4 Federal courts are constitutionally unauthorized to review


       4
         The defendants and defendant-intervenors argued at earlier stages of this litigation
that the plaintiffs’ claims were unripe and that the plaintiffs lacked standing. While I
allowed the case to proceed through the preliminary injunction and motions-to-dismiss
phases, I now have the benefit of a more complete record, including additional briefing and
oral argument by the parties, and have had more of an opportunity to fully consider these
issues. I have an obligation to ensure that plaintiffs have standing and assert ripe claims
regardless of the stage of the litigation.
                                           - 20 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 21 of 42 Pageid#:
                                  15966



legislative or executive action except where necessary “to redress or prevent actual

or imminently threatened injury to persons caused by private or official violation of

law.” Summers v. Earth Island Inst., 555 U.S. 488, 492 (2009). Plaintiffs must show

standing and ripeness as to each claim they assert. South Carolina v. United States,

912 F.3d 720, 726 (4th Cir.), cert. denied, 140 S. Ct. 392 (2019). “At least one

plaintiff must have standing to seek each form of relief requested in the complaint.”

Town of Chester v. Laroe Ests., Inc., 137 S. Ct. 1645, 1651 (2017). Justiciability is

assessed based on the facts that existed as of the date the complaint was filed. Lujan

v. Defs. of Wildlife, 504 U.S. 555, 569 n.4 (1992).

      Ripeness and standing are related concepts that are not entirely distinct. While

standing generally concerns who may sue and ripeness concerns when they may sue,

“in practice there is an obvious overlap between” the two doctrines. South Carolina,

912 F.3d at 730 (internal quotation marks and citations omitted).

                                    A. Ripeness.

      In cases like this one, the purpose of the ripeness requirement is “to prevent

the courts, through avoidance of premature adjudication, from entangling

themselves in abstract disagreements over administrative policies, and also to protect

the agencies from judicial interference until an administrative decision has been

formalized and its effects felt in a concrete way by the challenging parties.” Id. at

730 (quoting Abbott Lab’ys v. Gardner, 387 U.S. 136, 148–49 (1967)). The ripeness


                                        - 21 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 22 of 42 Pageid#:
                                  15967



inquiry in this context asks “whether the issues tendered are appropriate for judicial

resolution,” and the extent to which there would be “hardship to the parties if judicial

relief is denied at that stage.” Toilet Goods Ass’n, Inc. v. Gardner, 387 U.S. 158,

162 (1967). In considering the fitness of the issues for judicial resolution, a court

should ask “whether judicial intervention would inappropriately interfere with

further administrative action” as well as whether further factual development would

be beneficial. Ohio Forestry Ass’n, Inc. v. Sierra Club, 523 U.S. 726, 733 (1998).

      “To be fit for judicial review, a controversy should be presented in a clean-

cut and concrete form.” South Carolina, 912 F.3d at 730 (internal quotation marks

and citation omitted). The fact that the 2020 Rule is a final agency action does not

necessarily mean that the plaintiffs’ claims are ripe, nor is it conclusive that the

plaintiffs’ claims present purely legal questions. See Toilet Goods Ass’n, Inc., 387

U.S. at 162–63. These points can be “outweighed by other considerations.” Id. at

163. “[T]he test of ripeness . . . depends not only on how adequately a court can

deal with the legal issue presented, but also on the degree and nature of the

regulation’s present effect on those seeking relief.” Id. at 164. “Where an injury is

contingent upon a decision to be made by a third party that has not yet acted, it is

not ripe as the subject of decision in a federal court.” Doe v. Va. Dep’t of State

Police, 713 F.3d 745, 758 (4th Cir. 2013).




                                         - 22 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 23 of 42 Pageid#:
                                  15968



      Ohio Forestry counsels that this case is unripe. There, the court considered

conservation groups’ claims that a Forest Service plan for a particular forest allowed

too much logging and clearcutting. The plan permitted logging but set a ceiling on

how much logging could occur. The plan “[did] not itself authorize the cutting of

any trees.” Ohio Forestry Ass’n, Inc., 523 U.S. at 729. Rather, several additional

procedural steps would have to occur before any specific logging would be

permitted, including a NEPA review. “Despite the considerable legal distance

between the adoption of the Plan and the moment when a tree is cut, the Plan’s

promulgation nonetheless makes logging more likely in that it is a logging

precondition; in its absence logging could not take place.” Id. at 730.

      In assessing the case’s ripeness for review, the Court first found that delaying

review would not pose significant hardship to the conservation groups because the

pertinent provisions of the plan

      do not command anyone to do anything or to refrain from doing
      anything; they do not grant, withhold, or modify any formal legal
      license, power, or authority; they do not subject anyone to any civil or
      criminal liability; they create no legal rights or obligations. Thus, for
      example, the Plan does not give anyone a legal right to cut trees, nor
      does it abolish anyone’s legal authority to object to trees being cut.

Id. at 733. Moreover, the plan did not at that time “inflict[] significant practical harm

upon the interests that the [conservation groups] advance[]” due to the additional

steps that would have to occur. Id. at 733–34. The Court found that the conservation

groups would “have ample opportunity later to bring [their] legal challenge at a time

                                          - 23 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 24 of 42 Pageid#:
                                  15969



when harm is more imminent and more certain.” Id. at 734. Next, the Court found

that immediate judicial review “could hinder agency efforts to refine its policies”

either by revising the plan or in the form of specific proposals. Id. at 735.

      The Court further reasoned that reviewing the plan in the context of the

lawsuit at bar

      would require time-consuming judicial consideration of the details of
      an elaborate, technically based plan, which predicts consequences that
      may affect many different parcels of land in a variety of ways, and
      which effects themselves may change over time. That review would
      have to take place without benefit of the focus that a particular logging
      proposal could provide.

Id. at 736. “This type of review threatens the kind of abstract disagreements over

administrative policies that the ripeness doctrine seeks to avoid.” Id. (internal

quotation marks and citation omitted). The Court thus found that it would benefit

from further factual development. Finally, the Court noted that “Congress has not

provided for preimplementation judicial review of forest plans.” Id. at 737.

      Plaintiffs make much of the Court’s statement in Ohio Forestry that “a person

with standing who is injured by a failure to comply with the NEPA procedure may

complain of that failure at the time the failure takes place, for the claim can never

get any riper.” Id. But the plaintiffs here are not challenging a failure to comply

with the NEPA procedure in preparation of an EIS, which is what the Court was

referencing. Such a claim would take place further down the line, in the context of



                                         - 24 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 25 of 42 Pageid#:
                                  15970



a different federal agency considering a specific project proposal.5 The 2020 Rule

is instead similar to the forest management plan at issue in Ohio Forestry because it

does not directly regulate the plaintiffs, and additional procedural actions must occur

before it impacts the consideration of any specific proposed project. Additionally,

NEPA does not provide for preimplementation judicial review. The Court’s analysis

in Ohio Forestry applies with equal force to the plaintiffs’ claims here, and the

instant claims are likewise unripe.

      The plaintiffs argue that the 2020 Rule directly regulates them in that it

requires any comments they submit in future NEPA reviews to be as specific as

possible and provides that any issues not timely raised will be waived. But it will

be up to the agencies applying these requirements, in accordance with their own yet-

to-be-drafted NEPA procedures, to set a threshold below which comments will be

deemed insufficiently specific. Those agencies will have to decide whether a

comment is too vague or imprecise and should be excluded from consideration.

They will also have to determine whether any later-raised issues are fairly

encompassed by comments that were timely submitted. The 2020 Rule’s specificity

and exhaustion requirements themselves can hardly be said to impose any

consequences on the plaintiffs equivalent to those discussed in Ohio Forestry.



      5
           Furthermore, the quoted sentence speaks to a plaintiff “with standing,” and the
plaintiffs here do not have standing, as discussed below.
                                          - 25 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 26 of 42 Pageid#:
                                  15971



       I agree with the defendants and defendant-intervenors that the plaintiffs’

claims regarding the 2020 Rule are not appropriate for judicial resolution at this time.

Delaying judicial review of the 2020 Rule until it can be considered in an as-applied

challenge will not create a significant hardship for the plaintiffs. “This is not a

situation in which primary conduct is affected — when contracts must be negotiated,

ingredients tested or substituted, or special records compiled.” Toilet Goods Ass’n,

Inc., 387 U.S. at 164. Courts have often reviewed challenges to an agency’s failure

to prepare an EIS and other claims seeking to compel an agency to fully comply with

its NEPA obligations. See, e.g., Nat’l Audubon Soc’y v. Dep’t of Navy, 422 F.3d

174 (4th Cir. 2005); Hughes River Watershed Conservancy v. Glickman, 81 F.3d

437 (4th Cir. 1996); New Mexico ex rel. Richardson v. Bureau of Land Mgmt., 565

F.3d 683 (10th Cir. 2009). When a particular agency renders a decision on a

particular project following a procedure that, in the plaintiffs’ view, does not meet

the requirements of NEPA, the plaintiffs will then be able to pursue a legal

challenge.6 They need not wait until the project is underway and actively causing

damage; they need only wait until there is a final agency action to challenge. See 5

U.S.C. § 551(13) (defining ‘“agency action’” to include “the whole or a part of an



       6
         Defense counsel has assured the court and the plaintiffs that CEQ will not in the
future contend that an as-applied challenge is unripe. Prelim. Inj. Hr’g Tr. 34–36, ECF No.
84.

                                          - 26 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 27 of 42 Pageid#:
                                  15972



agency rule, order, license, sanction, relief, or the equivalent or denial thereof, or

failure to act”). 7

       The potential applications and outcomes of the regulatory changes adopted

are simply too attenuated and speculative to allow for a full understanding and

consideration of how they may impact the plaintiffs. Before the 2020 Rule can be

applied to any particular federal action, each federal agency must adopt its own

NEPA procedures. The deadline for doing so is still months away and was more

than a year in the future, on the other side of a presidential election, when the

plaintiffs filed this lawsuit. Defense counsel has represented that following the

change in Administrations, CEQ has directed agencies not to devote resources to

establishing their own NEPA procedures because it expects to provide further

guidance on the 2020 Rule, which it is actively reconsidering. I am therefore



       7
          The plaintiffs argue that with respect to projects exempted from the NEPA process
entirely, there will be no final agency action under the APA for them to challenge in future
litigation. Given the broad statutory definition of “agency action,” I find their contention
unpersuasive. The jurisprudence is replete with cases in which parties have challenged
agencies’ failure to produce an EIS when one was required or to comply with NEPA’s
other mandates. The plaintiffs here will be able to do the same in the future if an agency,
applying procedures promulgated under the 2020 Rule, deems an EA or EIS unnecessary
and the plaintiffs disagree. The plaintiffs further assert that they may never even learn
about projects that are exempted from NEPA review entirely. Again, I am unconvinced.
Certainly these plaintiff organizations, who closely monitor activities in their areas, will
inevitably learn about projects even if no NEPA review is initially undertaken. At that
point, they can sue to enforce NEPA. That an agency may proceed with a project without
undergoing NEPA review does not mean there will be no final agency action subject to
challenge under the APA.

                                           - 27 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 28 of 42 Pageid#:
                                  15973



concerned that judicial review of the plaintiffs’ claims at this juncture could interfere

with further administrative action.          At the very least, defense counsel’s

representations create significant uncertainty as to the future application of the 2020

Rule.

        While the plaintiffs have pointed to certain proposed projects that they predict

will be reviewed less rigorously as a result of the 2020 Rule, at this time, one cannot

say with anything close to certainty exactly how each agency will interpret the 2020

Rule and apply it to future project proposals. The plaintiffs’ claims will be much

easier to assess with respect to an agency’s treatment of a particular proposal. As

counsel for the defendants stated in oral argument, “A specific action will involve a

specific set of environmental effects, a specific range of alternatives, and a full

administrative record demonstrating how the agency came to those decisions, how

it handled public involvement and public comments.” Mot. Hr’g Tr. 47, ECF No.

154. “[J]udicial appraisal . . . is likely to stand on a much surer footing in the context

of a specific application of this regulation than could be the case in the framework

of the generalized challenge made here.” Toilet Goods Ass’n, Inc., 387 U.S. at 164.

        My conclusion that review of the 2020 Rule would be more appropriate

further down the line of implementation does not necessarily mean that conservation

groups will be required to litigate every case in which an agency applies an

abbreviated NEPA process or no NEPA process at all. There is no apparent reason


                                          - 28 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 29 of 42 Pageid#:
                                  15974



why a ruling made in one case would not apply to others based on preclusion

principles. See Ohio Forestry Ass’n, Inc., 523 U.S. at 734–35. In any event, while

a “case-by-case approach . . . is understandably frustrating” to the plaintiffs, it “is

the traditional, and remains the normal, mode of operation of the courts.” Lujan v.

Nat’l Wildlife Fed’n, 497 U.S. 871, 894 (1990). The claims before me in the present

case are not suitable for judicial review at this time.

                                     B. Standing.

      Even if I were to conclude that the plaintiffs’ claims were ripe, they would be

nonjusticiable because the plaintiffs lack standing. “[F]or a federal court to have

authority under the Constitution to settle a dispute, the party before it must seek a

remedy for a personal and tangible harm. The presence of a disagreement, however

sharp and acrimonious it may be, is insufficient by itself to meet Art. III’s

requirements.” Hollingsworth v. Perry, 570 U.S. 693, 704 (2013) (internal quotation

marks and citation omitted). There are three well-known parts to the constitutional

standing inquiry:

      (1)    An “injury in fact” suffered by the plaintiff that is both “(a) concrete

and particularized and (b) actual or imminent, not conjectural or hypothetical;”

      (2)    Causation, or a showing that “[t]he injury is fairly traceable to the

challenged action of the defendant;” and

      (3)    A likelihood “that the injury will be redressed by a favorable decision.”


                                          - 29 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 30 of 42 Pageid#:
                                  15975



South Carolina, 912 F.3d at 726 (internal quotation marks and citation omitted).

      As to the first element, the Supreme Court has clarified that concreteness and

particularity are two separate requirements that must both be satisfied. Spokeo, Inc.

v. Robins, 136 S. Ct. 1540, 1548 (2016). To be concrete, an injury “must actually

exist” — it must be “real, and not abstract.” Id. (internal quotation marks and

citation omitted). Intangible injuries can be concrete. Id. at 1549. “Congress’ role

in identifying and elevating intangible harms does not mean that a plaintiff

automatically satisfies the injury-in-fact requirement whenever a statute grants a

person a statutory right and purports to authorize that person to sue to vindicate that

right.” Id.

      While a threatened injury can in some cases constitute an injury in fact, the

plaintiffs “must establish a realistic danger of sustaining a direct injury.” South

Carolina, 912 F.3d at 726 (internal quotation marks and citations omitted). The

injury has to be both qualitatively and temporally concrete. Id. “[A]n alleged harm

is too speculative to support Article III standing when the harm lies at the end of a

highly attenuated chain of possibilities.” Id. at 727 (internal quotation marks and

citation omitted).

      Where, as here, the plaintiffs are environmental groups, associational standing

rules apply.

      An association has standing to bring suit on behalf of its members when
      its members would otherwise have standing to sue in their own right,
                                         - 30 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 31 of 42 Pageid#:
                                  15976



      the interests at stake are germane to the organization’s purpose, and
      neither the claim asserted nor the relief requested requires the
      participation of individual members in the lawsuit.

Friends of the Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc., 528 US 167, 181

(2000).

      In this case, the plaintiffs do not have standing under any theory because they

have not established that the 2020 Rule has caused or imminently will cause them

any concrete injury. While the standing question here is a close one, a party seeking

judicial review bears the burden of establishing standing, and any doubt as to

justiciability must therefore be resolved against the plaintiffs. Clapper v. Amnesty

Int’l U.S.A., 568 U.S. 398, 411–12 (2013). After careful consideration, I conclude

that the harms the plaintiffs allege are too speculative to satisfy Article III’s

requirements.

                            1.    Environmental Injury.

      The plaintiffs have submitted declarations of their members that purport to

show how they will suffer recreational and aesthetic injuries at specific sites based

on the predicted future application of the 2020 Rule to projects at or near those

locations.   While this kind of evidence is often sufficient to show harm in

environmental cases, see, e.g., Laidlaw Env’t Servs. (TOC), Inc., 528 U.S. at 181,

the problem here is that such harm is neither imminent nor concrete. There are

several steps that must take place between the time the plaintiffs filed this suit and


                                        - 31 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 32 of 42 Pageid#:
                                  15977



the anticipated future harms they fear, and those steps are too uncertain. See, e.g.,

Clapper, 568 U.S. at 401 (holding that “respondents’ theory of future injury is too

speculative to satisfy the well-established requirement that threatened injury must

be certainly impending”) (internal quotation marks and citation omitted).

      The Summers case is instructive.            There, environmental organizations

challenged Forest Service regulations that, among other things, exempted certain

projects from preparation of an EA or EIS, along with the Forest Service’s failure to

provide notice or solicit public comment as to one particular project. 555 U.S. at

490–91.    The parties settled their dispute as to the specific project, but the

environmental groups continued their facial challenge of the regulations. Id. at 491.

In concluding that the environmental groups could not establish an injury in fact, the

Court found that the regulations being challenged “govern[ed] only the conduct of

Forest Service officials engaged in project planning” and did not “require nor forbid

any action on the part of respondents.” Id. at 493.

      The Court noted that the groups’ declarations had discussed past injuries

suffered from development on Forest Service land but had not identified specific

future projects to which the new regulations would apply. The Court was thus

“asked to assume not only that [the declarant] will stumble across a project tract

unlawfully subject to the regulations, but also that the tract is about to be developed

by the Forest Service in a way that harms his recreational interests, and that he would


                                         - 32 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 33 of 42 Pageid#:
                                  15978



have commented on the project but for the regulation.”             Id. at 496.    Such

assumptions, the court held, could not establish a concrete and particularized injury

in fact.

       Like the regulations at issue in Summers, the regulatory changes promulgated

in the 2020 Rule “neither require nor forbid any action on the part of” the plaintiffs.

Id. at 493. Instead, they govern the conduct of federal agencies considering whether

to undertake certain actions. And before the agencies can apply the 2020 Rule, they

must adopt their own NEPA procedures.

       Unlike in Summers, the declarations submitted by the plaintiffs in this case do

point to specific project proposals that they contend will affect the recreational,

aesthetic, and other interests of their members. They cannot say, however, what the

yet-to-be-written agency-specific procedures will require or permit, or how those

procedures will be applied to the projects they identify, or that the application of the

procedures to the identified projects will harm the declarants’ interests. In other

words, the plaintiffs have not adduced harms that are certainly impending. 8




       8
            Some of the declarants contend they will be harmed by pollution from
concentrated animal feeding operations (CAFOs), which will be exempted from the NEPA
process entirely, because those private operations are typically only subject to NEPA
review when the Farm Service Agency (FSA) guarantees their loans, and the 2020 Rule
exempts FSA loan guarantees from the NEPA process. This alleged harm is even more
attenuated than the others asserted. Not all CAFOs are funded with loans that are
guaranteed by the FSA, and the decision whether to seek such loan guarantees presumably
rests with the nongovernmental third-party entities who aim to build the CAFOs.
                                         - 33 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 34 of 42 Pageid#:
                                  15979



      The Fourth Circuit’s recent decision in South Carolina also leads to the

conclusion that the plaintiffs lack standing.       There, South Carolina sued the

Department of Energy (DOE) and the National Nuclear Security Administration

over their termination of a mixed-oxide fuel nuclear processing facility project in the

state. South Carolina, 912 F.3d at 720. South Carolina’s alleged harm was that it

would become “the permanent repository of weapons-grade plutonium,” with

resulting environmental, health, and safety risks, because the DOE made its decision

without complying with NEPA. Id. at 727. The Fourth Circuit concluded that this

claim of harm “rest[ed] on a . . . highly attenuated chain of possibilities.” Id. at 728

(internal quotation marks and citation omitted). This was so because in order for the

injury to occur, the following would need to take place:

      (1) the proposed Dilute and Dispose method must fail; (2) the
      Department of Energy must fail to identify an alternative method for
      disposing of the nuclear material; and (3) the Department of Energy
      must breach its statutory obligation to remove the nuclear material from
      South Carolina, Congress must repeal that obligation, or the courts must
      refuse to enforce that obligation.

Id. These necessary steps rendered the asserted harm too speculative. The court

further reasoned, “To confer standing on South Carolina at this juncture based on an

alleged injury . . . that the political branches already have made written and legally

binding commitments to forestall would improperly usurp the powers of the political

branches.” Id. at 729 (internal quotation marks and citation omitted).



                                         - 34 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 35 of 42 Pageid#:
                                  15980



      Here, the plaintiffs may have valid concerns about how the 2020 Rule will

impact projects in their areas, but they simply do not know how each agency will

interpret the 2020 Rule, taking into account any applicable CEQ guidance, or

whether the 2020 Rule will be applied to pending NEPA reviews. At the time this

suit was commenced — the operative date for assessing standing — there were too

many unknowns. The plaintiffs themselves assert that the 2020 Rule contains

provisions that are vague, ambiguous, and likely to create confusion. See Pls.’

Corrected Resp. Opp’n Defs’ & Def.-Intervenors’ Mot. Dismiss 6, ECF No. 77;

Pls.’ Reply Supp. Mot. Prelim. Inj. or Stay 13–14, ECF No. 89; Mem. Supp. Pls.’

Mot. Summ. J. 23, ECF 105-1. The plaintiffs anticipate that agencies conducting

NEPA reviews in the future will deem certain effects to be cumulative or indirect

and will not consider them, but that is pure speculation, and speculation cannot carry

the day. The Supreme Court has repeatedly voiced its reluctance “to endorse

standing theories that require guesswork as to how independent decisionmakers will

exercise their judgment.” Clapper, 568 U.S. at 413.

                                 2. Procedural Injury.

      The plaintiffs allege that they have suffered a procedural injury due to CEQ’s

alleged failure to adhere to the requirements of the APA with respect to notice-and-

comment rulemaking. They further contend that the 2020 Rule will procedurally




                                        - 35 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 36 of 42 Pageid#:
                                  15981



harm them in the future by making it more difficult to participate in NEPA reviews.

The Supreme Court has thus explained the concept of procedural injury:

      There is this much truth to the assertion that “procedural rights” are
      special: The person who has been accorded a procedural right to protect
      his concrete interests can assert that right without meeting all the
      normal standards for redressability and immediacy. Thus, under our
      case law, one living adjacent to the site for proposed construction of a
      federally licensed dam has standing to challenge the licensing agency’s
      failure to prepare an environmental impact statement, even though he
      cannot establish with any certainty that the statement will cause the
      license to be withheld or altered, and even though the dam will not be
      completed for many years.
Lujan v. Defs. of Wildlife, 504 U.S. at 573 n.7.

      A plaintiff cannot “allege a bare procedural violation, divorced from any

concrete harm, and satisfy the injury-in-fact requirement of Article III.” Spokeo,

136 S. Ct. at 1549. If plaintiffs fail “to establish that they will likely suffer a

substantive injury, their claimed procedural injury — being denied the right to

comment on the [proposed rule] — necessarily fails.” Sierra Club v. EPA, 754 F.3d

995, 1002 (D.C. Cir. 2014) (citing Summers, 555 U.S. at 496).

      The plaintiffs here allege that CEQ has violated their procedural rights by

undertaking a legally deficient rulemaking process with respect to the 2020 Rule,

and they argue that the 2020 Rule itself will lead agencies to violate their procedural

interests in future NEPA reviews. The environmental groups in Summers raised a

similar argument, claiming that they were injured when they were not allowed to

comment on certain Forest Service actions. 555 U.S. at 496. “But deprivation of a

                                         - 36 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 37 of 42 Pageid#:
                                  15982



procedural right without some concrete interest that is affected by the deprivation —

a procedural right in vacuo — is insufficient to create Article III standing.” Id.

“Only a person who has been accorded a procedural right to protect his concrete

interests can assert that right . . . .” Id. (internal quotation marks and citation

omitted).

       In Summers, the Court stated that as to the particular project that was no longer

at issue due to settlement, the groups had made the requisite showing by “claiming

that but for the allegedly unlawful abridged procedures they would have been able

to oppose the project that threatened to impinge on their concrete plans to observe

nature in that specific area.” Id. at 497. The plaintiffs’ showing here at first glance

seems much like the one that the Court indicated would be sufficient in Summers.

The difference is that in this case, the plaintiffs do not mount an as-applied challenge

of the 2020 Rule. There are additional administrative actions that must occur before

the 2020 Rule can be applied, and the steps yet to come involve some amount of

discretion and interpretation by third parties – namely, other federal agencies. This,

again, renders the plaintiffs’ anticipated injuries more conjectural than concrete and

imminent. While the plaintiffs unquestionably have real aesthetic, recreational,

environmental, and other interests in the lands and waters discussed in their

declarations, they have not shown that the 2020 Rule imminently threatens those

interests.


                                         - 37 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 38 of 42 Pageid#:
                                  15983



      It is true that the plaintiffs are not required to show that their ability to

participate in future NEPA processes would make a difference in the outcome of

those processes. But they must show that the procedural injury itself is certainly

impending, meaning that they must show that the 2020 Rule will be applied in a way

that interferes with their procedural interests in future NEPA processes. Given the

additional procedural steps that must occur before the 2020 Rule is applied to any

particular NEPA review, they cannot do so.

      As to the allegation that CEQ already violated their procedural rights by not

complying with the APA in adopting the 2020 Rule, I find that this asserted injury

is not tied closely enough to the plaintiffs’ concrete interests. It is essentially a

procedural injury in vacuo. The alleged procedural injury arising from defects in the

CEQ rulemaking would be actionable only if the plaintiffs were challenging an

agency’s application of the 2020 Rule that imminently threatened to affect their

concrete interests. It is not actionable in the context of the instant facial challenge

to the 2020 Rule. The plaintiffs therefore have not stated a cognizable procedural

injury sufficient to establish standing.

                             3.     Informational Injury.

      Finally, the plaintiffs contend that they will suffer harm as a result of the 2020

Rule because agencies applying the revised regulation to NEPA reviews will not

consider certain information that is currently made available to the public as part of


                                           - 38 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 39 of 42 Pageid#:
                                  15984



the NEPA process. The plaintiffs assert that they rely on this information to carry

out their organizational missions and if they are unable to obtain it through NEPA,

they will be forced to expend resources to acquire the information in other ways.

      The Supreme Court has held that in certain circumstances, a plaintiff’s

inability to obtain information can constitute an injury in fact. Fed. Election

Comm’n v. Akins, 524 U.S. 11, 21 (1998).            In Akins, the Federal Election

Commission (FEC) had determined that an organization was not subject to certain

disclosure obligations required by a federal statute. A group of voters opposed to

the organization’s views sued seeking judicial review of the FEC’s decision. In

holding that the voters had standing, the Court noted that there was a statute that

sought “to protect individuals such as respondents from the kind of harm they say

they have suffered.” Id. at 22. The voters claimed that the undisclosed information

would help them evaluate candidates for public office and the role that funding from

the organization might play in an election. Based on this, the Court stated that the

voters’ injury “seem[ed] concrete and particular.” Id. at 21.

      The Fourth Circuit has since clarified that “a constitutionally cognizable

informational injury requires that a person lack access to information to which he is

legally entitled and that the denial of that information creates a ‘real’ harm with an

adverse effect.” Dreher v. Experian Info. Sols., Inc., 856 F.3d 337, 345 (4th Cir.

2017) (quoting Spokeo, 136 S. Ct. at 1548). “[A] plaintiff suffers a concrete


                                        - 39 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 40 of 42 Pageid#:
                                  15985



informational injury where he is denied access to information required to be

disclosed by statute, and he suffers, by being denied access to that information, the

type of harm Congress sought to prevent by requiring disclosure.” Id. at 345

(internal quotation marks and citation omitted).

      The plaintiffs argue that they have established an informational injury under

Akins because one of NEPA’s aims is to ensure “that the agency will inform the

public that it has indeed considered environmental concerns in its decisionmaking

process.” Balt. Gas & Elec. Co. v. Nat. Res. Def. Council, 462 U.S. 87, 97 (1983).

NEPA’s publication requirement “guarantees that the relevant information will be

made available to the larger audience that may also play a role in both the

decisionmaking process and the implementation of that decision.” Robertson, 490

U.S. at 349. Following the plaintiffs’ argument to its logical conclusion, however,

would mean that environmental organizations would virtually always have standing

with respect to NEPA violations because any perceived failure in the NEPA process

could arguably result in a loss of information to the environmental groups. See

Found. on Econ. Trends v. Lyng, 943 F.2d 79, 84–85 (D.C. Cir. 1991) (explaining

that “sustain[ing] an organization’s standing in a NEPA case solely on the basis of

‘informational injury’ . . . would potentially eliminate any standing requirement in

NEPA cases, save when an organization was foolish enough to allege that it wanted

the information for reasons having nothing to do with the environment”). Surely


                                        - 40 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 41 of 42 Pageid#:
                                  15986



Article III requires a greater showing to invoke the federal courts’ jurisdiction,

particularly given NEPA’s broad application.

      Critically, once again, the plaintiffs cannot show any concrete harm to support

their alleged informational injury. This is because as of the filing of the Complaint

— and as of the date of this Opinion, as far as the court knows — the plaintiffs have

not actually been denied any information to which they are statutorily entitled, nor

have they established any imminent unlawful failure to disclose information. Their

theory of informational injury is based on the assumption that non-party agencies

will not issue EAs or EISs or will not include certain information in those documents

when conducting future NEPA reviews. Whether or not those anticipated facts will

occur, as explained above, is anyone’s guess.

      To the extent the plaintiffs assert economic harm based on the increased

expenses they expect to incur in submitting FOIA requests or otherwise obtaining

information from sources outside the NEPA process, I find that those expenses do

not amount to concrete injuries either. See Clapper, 568 U.S. at 402 (“[R]espondents

cannot manufacture standing by choosing to make expenditures based on

hypothetical future harm that is not certainly impending.”); Beck v. McDonald, 848

F.3d 262, 276–77 (4th Cir. 2017). That some of the plaintiffs have “incurred certain

costs as a reasonable reaction to a risk of harm is unavailing — because the harm

[they] seek to avoid is not certainly impending.” Clapper, 568 U.S. at 416.


                                        - 41 -
Case 3:20-cv-00045-JPJ-PMS Document 155 Filed 06/21/21 Page 42 of 42 Pageid#:
                                  15987



                                          III.

      I am mindful that courts must not set the bar of justiciability unnecessarily

high. See Laidlaw Env’t Servs. (TOC), Inc., 528 U.S. at 181. Nevertheless, I am left

with the firm conviction that the claims asserted in this case by these plaintiffs are

not appropriate for judicial resolution at this time. “That the [plaintiffs’] claims are

not currently justiciable does not mean that they never will be so.” South Carolina,

912 F.3d at 731. But whether because the claims are unripe or because the plaintiffs

lack standing, the case before me is not presently justiciable.

      A separate Order will be entered denying the pending motions as moot and

dismissing the case without prejudice.

                                                  DATED: June 21, 2021

                                                  /s/ JAMES P. JONES
                                                  United States District Judge




                                         - 42 -
